Citation Nr: 1009377	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder with 
borderline personality disorder and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for cervical cancer, 
also claimed as human papillomavirus (HPV).

4.  Entitlement to service connection for gynecological 
problems.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether the reopened claim 
may be granted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1993 to June 1994.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Boise, Idaho, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  

The issues have been recharacterized to better reflect the 
Veteran's allegations and recent changes in case law.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her VA Form 9, Appeal to Board of Veterans' Appeals, 
received in April 2007, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, DC, at the Board's 
offices (CO hearing).  Such hearing was scheduled for October 
2009.  The Veteran notified the Board in September 2009 that 
she desired to change her request from a CO hearing to a 
hearing at the local RO via videoconference (video hearing) 
or before a traveling Board member (Travel Board hearing).  
In January 2010 correspondence, the Veteran's representative 
specified that the Veteran desired a video hearing from the 
Salt Lake City, Utah, RO.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording her an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Videoconference hearings are 
scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing from the Salt 
Lake City RO, and ensure that notice of 
the hearing is sent to her current 
address.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


